WOODLEY, Judge.
This is an appeal from a conviction for drunken driving as defined by Art. 802 V.A.P.C.
The punishment was assessed at a fine of $75, whereas a jail term of not less than 3 days is mandatory under the statute. No imprisonment in jail was assessed.
The punishment assessed being less than the minimum provided by law, the judgment will be reversed on appeal. Henderson v. State, 167 Texas Cr. Rep. 12, 318 S.W. 2d 898, 899, and cases cited.
The judgment is reversed and the cause remanded.